DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the lower crash boxes" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  Lower crash boxes are not defined until claim 4, while claim 5 depends from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 9,731,766).  Kim discloses:
With regard to claim 1 - A front end module frame of a vehicle, the front end module frame including: 
a cross member 11 mounted at a front lower side of the vehicle, the cross member 11 extending in a width direction of the vehicle; 
a pair of side members 70, 70 extending from respective end portions of the cross member 11 in a height direction of the vehicle, each of the pair of side members having a center portion connected to a front end portion of a corresponding one of front side members 2, 2 of the vehicle; 
an upper back beam member 31 positioned above the cross member 11 in the height direction of the vehicle and extending in the width direction of the vehicle to interconnect upper end portions of the pair of side members 70, 70, the upper back beam member 31 having opposite end portions respectively connected to front end portions of upper fender apron members 3, 3 of the vehicle; and 
a lower back beam member 40 positioned between the cross member 11 and the upper back beam member 31 in the height direction of the vehicle and extending in the width direction of the vehicle to interconnect center portions of the pair of side members 70, 70.

With regard to claim 2 - wherein the front end portion of each of the front side members 2, 2 is connected to a rear surface of the center portion of a corresponding one of the pair of side members 70, 70, and wherein the lower back beam member 40 is connected to front surfaces of the center portions 70, 70 of the pair of side members.

With regard to claim 3 - wherein the front end portion of each of the front side members 2, 2 and a connecting portion of the lower back beam member 40 are mounted opposite each other, with a 

With regard to claim 7 - wherein the upper end portions of the pair of side members 70 are connected to a lower end portion of the upper back beam member 31, and wherein the front end portions of the upper fender apron members 3 are connected to a rear surface of the upper back beam member 31 (see Fig. 3).

With regard to claim 8 - wherein each of the upper fender apron members includes: 
a front portion 3, extending in a pillar shape in a longitudinal direction of the vehicle; and 
a rear portion 68, extending from a rear end portion of the front portion 3 to increase in cross-sectional area toward a rear side of the vehicle, and wherein the front portion 3 of each of the upper fender apron members is connected to the upper back beam member 31.

With regard to claim 16 - wherein the upper back beam member 31 and the lower back beam member 40 are mounted at a same point in a longitudinal direction of the vehicle while being spaced from each other in the height direction of the vehicle (as both back beam members are mounted to the side members 70, the lower back beam member being so via side members 2, the reference reads on this limitation).

With regard to claim 17 - wherein the cross member 11 is positioned further inward than the lower back beam member toward a rear side of the vehicle in a longitudinal direction of the vehicle.

(s) 1-7, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotoyama (US 9,676,353).  Sotoyama discloses:
With regard to claim 1 - A front end module frame of a vehicle, the front end module frame including: 
a cross member 36 mounted at a front lower side of the vehicle, the cross member 36 extending in a width direction of the vehicle; 
a pair of side members 44 extending from respective end portions of the cross member 36 in a height direction of the vehicle, each of the pair of side members 44 having a center portion connected to a front end portion of a corresponding one of front side members 12 of the vehicle; 
an upper back beam member 18U positioned above the cross member 36 in the height direction of the vehicle and extending in the width direction of the vehicle to interconnect upper end portions 18S of the pair of side members 44, the upper back beam member 18U having opposite end portions respectively connected to front end portions of upper fender apron members 26,28 of the vehicle; and 
a lower back beam member 16 positioned between the cross member 36 and the upper back beam member 18U in the height direction of the vehicle and extending in the width direction of the vehicle to interconnect center portions of the pair of side members 44.

With regard to claim 2 - wherein the front end portion of each of the front side members 12 is connected to a rear surface of the center portion of a corresponding one of the pair of side members 44, and wherein the lower back beam member 16 is connected to front surfaces 44M of the center portions of the pair of side members 44.

With regard to claim 3 - wherein the front end portion of each of the front side members 12 and a connecting portion of the lower back beam member 16 are mounted opposite each other, with a corresponding one of the pair of side members 44 interposed therebetween, and are connected to the 

With regard to claim 4 - wherein the lower back beam member 16 includes: 
a back beam portion, extending in the width direction of the vehicle; and 
lower crash boxes 14A, each of the lower crash boxes extending backwards from the back beam portion to be connected to a corresponding one of the pair of side members 44.

With regard to claim 5 - wherein the lower crash boxes 14A include a flange portion 14F, and a fixing point at which the flange portion of the lower crash boxes is connected to the side members (see Fig. 1).

With regard to claim 6 - wherein the upper end portions 18S of the pair of side members are connected to the upper back beam member 18U at positions further inward than the front end portions of the upper fender apron members in the width direction of the vehicle (See circled portions in the figure below).

    PNG
    media_image1.png
    575
    620
    media_image1.png
    Greyscale


With regard to claim 7 - wherein the upper end portions 18S of the pair of side members 44 are connected to a lower end portion of the upper back beam member 18U, and wherein the front end portions 28 of the upper fender apron members 26,28 are connected to a rear surface of the upper back beam member 18 (see Fig. 1).

With regard to claim 17 - wherein the cross member 11 is positioned further inward than the lower back beam member toward a rear side of the vehicle in a longitudinal direction of the vehicle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Haberer (DE 100 42 562).  Kim fails to disclose upper crash boxes connected to the front end portions of the upper fender apron members, wherein front end portions of the upper crash boxes are connected to the upper back beam member.  Haberer teaches a front end module frame of a vehicle, the front end module frame including: 
a cross member 8 mounted at a front lower side of the vehicle, the cross member 8 extending in a width direction of the vehicle; 
an upper back beam member 7 positioned above the cross member 8 in the height direction of the vehicle and extending in the width direction of the vehicle, the upper back beam member 7 having opposite end portions respectively connected to front end portions of upper fender apron members 13 of the vehicle; 
a lower back beam member 6 positioned between the cross member 8 and the upper back beam member 7 in the height direction of the vehicle and extending in the width direction of the vehicle;  and
with regard to claim 9, further comprising upper crash boxes 14 connected to front end portions of the upper fender apron members 13, wherein front end portions of the upper crash boxes are connected to the upper back beam member.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front end module frame of Kim with the teaching of Haberer so as to include upper crash boxes to allow for the amount of energy absorption desirable in the front end module during a collision.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Haberer, as applied to claim 9 above, and further in view of Sotoyama.  Kim fails to disclose wherein each of the upper crash boxes includes a flange portion formed at a rear end portion thereof.  Sotoyama teaches .
With regard to claim 11, Sotoyama teaches that the flange 14F has a larger height than its associated back beam member 16 and wherein an impact-absorbing portion of the crash box 14 has a smaller height than the upper back beam member (see Fig. 4).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front end module frame of Kim and Haberer with the teaching of Sotoyama such that the upper back beam member has a smaller height than the flange portion, and wherein the impact-absorbing portion has a smaller height than the upper back beam member to further increase the fastening surface and allow for stronger fastening.
	With regard to claim 12, Sotoyama teaches wherein a fixing point F at which the flange portion 14F of each of the crash boxes 14 is connected to a corresponding one of the longitudinal frame member 12 is located to be spaced apart from the crash boxes.  	
	
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Haberer, as applied to claim 9 above, and further in view of Heatherington et al (US 2007/0257497).  Haberer teaches wherein the upper crash boxes are connected to a rear surface of respective end portions of the upper back beam member.  However, Kim and Haberer fail to disclose wherein a rigidity-enhancing bead is formed on a region between points on the rear surface of the upper back beam member, to which the upper crash boxes are respectively connected.  Heatherington teaches a back beam member 10 to which frame members 28 are attached to a rear surface thereof, wherein a rigidity-enhancing bead 14 is formed on a region between points on the rear surface of the back beam member 10, to which the frame members 28 are respectively connected,
Wherein, with regard to claim 14, the back beam member 10 is a metal frame 12 extending in the width direction of the vehicle and has formed therein an internal space having an open rear surface, wherein the rigidity-enhancing bead 14 is formed in the internal space of the upper back beam member 10 through insert injection molding (¶[0018]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front end structure of Kim and Haberer with the teaching of Heatherington’s back beam structure including reinforcing ribs and beads to further strengthen the structure of the back beam members.
 Wherein, with regard to claim 15, Haberer teaches the back beam member and the side members are integrally formed (see upper back beam member 7 in Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front end module of Kim with the teaching of Haberer such that the upper back beam member and the side members are integrally formed to increase the strength of the unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        November 5, 2021